DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III, FIGs. 4-8, and claims 1-6, and 17-18 in the reply filed on 06/24/2022 is acknowledged. Claims 7-16, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “same turns of the first and second wires are positioned in mutually different winding layers over a plurality of turns” as recited in lines 7-9. For examination purpose, the limitation in question is interpreted as the first wire and the second wire have the same number turns.
Regarding claim 17, it’s not clear what’s intended by “the first turn of the second wire, the first turn of the first wire, the second turn of the first wire, and the third turn of the first wire are wound in this order around the winding core part in an aligned state.” For examination purpose, the limitation in question is interpreted as “the first turn of the second wire, the first turn of the first wire, the second turn of the first wire, and the third turn of the first wire are wound in this order around the winding core part are disposed on the same plane when viewed horizontally.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (JP 2005-166935).
With respect to claim 17, best understood in view of 35 USC 112(b) rejection, Sasaki et al., hereinafter referred to as “Sasaki,” teaches a coil component [FIGs. 1-10] comprising: 
a winding core part 3 (e.g. FIG. 1); 
a flange part 4a and or 4b; 
a terminal electrode 8a and or 8b provided on the flange part; and 
first 6 and second 5 wires wound around the winding core part, 
wherein one ends (leads) of the first and second wire are connected to the terminal electrode (FIG. 10, para. [0011]), 
wherein each of the first and second wires has first 61 and 51, second 62 and 52, and third turns 63 and 53 counting from the one end, 
wherein the first turn 51 of the second wire, the first turn 61 of the first wire, the second turn 62 of the first wire, and the third turn 63 of the first wire are wound in this order around the winding core part in an aligned state, 
wherein the second turn 52 of the second wire is wound around a valley line formed by the first turn 51 of the second wire and the first turn 61 of the first wire, and 
wherein the third turn 53 of the second wire is wound around a valley line formed by the first turn 61 of the first wire and the second turn 62 of the first wire (paras. [0010]-[0011], and [0020]-[0021]).


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1 is rejected under 35 U.S.C. 102(a)(b) as being anticipated by Chuang (U.S. PG. Pub. No. 2019/0237243 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Chuang teaches a coil component 6 (e.g. FIG. 6) comprising: 
a winding core part (core part in which outer and inner wires; and 
first and second wires (outer and inner wires) wound around the winding core part, 
wherein the first and second wires constitute at least three winding layers on the winding core part, and 
wherein same turns (20 turns) of the first and second wires are positioned in mutually different winding layers over a plurality of turns (paras. [0058]-[0059]).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, as applied to claim 1 above, in view of Cuadra et al. (U.S. PG. Pub. No. 2014/0063863 A1).
With respect to claim 2, Chuang teaches the coil component as claimed in claim 1, 
wherein the at least three winding layers include a lower layer (first layer) closest to the winding core part, an upper layer (third layer) farther away from the winding core part than the lower layer, and at least one intermediate layer (second layer) positioned between the lower and upper layers, 
wherein the lower layer includes the first wire, 
wherein the upper layer includes the second wire (paras. [0057]-[0058]). Chuang does not expressly teach the intermediate layer includes the first and second wires in a mixed manner.
Cuadra et al., hereinafter referred to as “Cuadra,” teaches a coil component 200 (FIG. 2), wherein the intermediate layer (second layer from first layer 255) includes the first and second wires 250 and 240 in a mixed manner (para. [0033]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the intermediate layer wires structure as taught by Cuadra to the coil component of Chuang to minimize leakage inductance (para. [0007]).
With respect to claim 3, Chuang in view of Cuadra teaches the coil component as claimed in claim 2, 
wherein the first wire is continuously wound in the lower layer in an aligned state, 
wherein the second wire is continuously wound in the upper layer in an aligned state, and 
wherein the first and second wires are alternately wound in the intermediate layer (Chuang, paras. [0058]-[0059], Cuadra, para. [0033]). The combination would result in the claimed features.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Allowable Subject Matter
14.	Claims 4-6, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 recites, inter alia, a i-th turn (i is an integer equal to or larger than 5) and a (i-th+1) turn of the first wire are wound in the lower layer, wherein a (i-th+2) turn of the first wire and a (i-th+1) turn of the second wire are wound in the intermediate layer, and wherein a i-th turn and a (i-th+2) turn of the second wire are wound in the upper layer. 
Claim 18 recites, inter alia, each of the first and second wires further has a fourth turn 64 and 54 counting from the one end, wherein the fourth turn of the first wire is wound around a valley line formed by the second turn of the first wire and the third turn of the first wire, and wherein the fourth turn of the second wire is wound around a valley line formed by the second turn of the second wire and the third turn of the second wire.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837